Citation Nr: 1307051	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, with depression.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).

In June 2012, the Veteran specifically raised a claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to the service-connected posttraumatic stress disorder (PTSD), with depression, currently on appeal.  As such, the Board will also address this issue herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is remanded to the RO.


REMAND

The Veteran is seeking an initial evaluation in excess of 50 percent for PTSD, with depression.  The Board finds that there is conflicting medical evidence as to the severity of the Veteran's service-connected PTSD, with depression, and that a further VA examination is warranted.  

In duplicate correspondence dated in July and September 2010, a Vet Center clinical psychologist reported that the Veteran had been receiving treatment at the Vet Center since September 2009.  The psychologist indicated that the Veteran began taking psychotropic medication to help ease symptoms of PTSD with little benefit and that his symptoms remain quite severe and disabling.  The psychologist indicated that the Veteran reported that "he was visited by the FBI because of flagrant protestations (signs, letters to local newspaper) about the conduct of his congressman.  He now believes that he is under FBI investigation and he is afraid of having to sacrifice his weapons."  The psychologist felt that "keeping a weapons 

cache is a measure of impaired judgment along with increased drinking that accompanies these hypervigilance symptoms of PTSD and depression."  The psychologist reported that the Veteran is "now checking under his truck to check for explosives."  The psychologist also noted that the Veteran had not been keeping up his landscaping or repair of his home, which was normally kept in good condition.  The psychologist concluded that during the course of treatment the Veteran's PTSD symptoms have "actually gotten worse instead of better."  The psychologist considered the Veteran's PTSD to be "quite severe and intractable."     

Thereafter, the Veteran was afforded a VA psychiatric examination in October 2010.  While the examiner noted that the claims folder had been reviewed, to include the letter from the Veteran's Vet Center psychologist, the examiner did not comment on the severity of the symptomatology provided by the psychologist.  Specifically, the examiner did not address the Vet Center psychologist's reports of the Veteran being investigated by the FBI, keeping a weapons cache, checking under his truck for explosives and not maintaining his lawn or property.  Essentially, the examiner did not reconcile findings made during the October 2010 examination with the severity of the Veteran's symptoms reported by the Vet Center psychologist.  In this respect, the Board notes that a medical report must support its conclusion and findings with an analysis the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).     
 
Given the conflicting medical evidence found in the record as to the severity of the Veteran's PTSD, the Board finds that a remand is required to obtain another examination of the Veteran to reconcile this evidence.  38 C.F.R. §§ 3.326, 3.327 (2012). 

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for PTSD with depression.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  On remand, a medical opinion is required to determine the impact that the Veteran's service-connected PTSD, with depression, has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995); Beaty v. Brown, 6 Vet. App. 532, 537-38   (1994) (holding that VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include VA and non-VA medical records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
    
2.  The RO must also provide the Veteran with a comprehensive VA psychiatric examination to determine the severity of the Veteran's PTSD, with depression.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms.  The examiner must consider the findings of the Vet Center psychologist's evaluation dated in July and September 2010 and the October 2010 VA examination report.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD, with depression: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. The examiner must enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.
The examiner must specifically comment on the impact that the Veteran's service-connected PTSD, with depression, has on his employability.  In doing so, the examiner must also elicit from the Veteran and the record for clinical purposes, a full work and educational history. Based on the review of the claims file, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected PTSD, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims on appeal.  If the benefits on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

